Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/646,006 filed on 03/10/2020.  Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, lines 1-2, the recitation of “a tooth part of the flexible inner gear” constitutes a double inclusion since “a tooth part of the flexible inner gear” was previously recited in claim 1, line 10.
Claim 6 recites the limitation “the whole harmonic speed reducer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the whole harmonic speed reducer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 are rejected under 35 U.S.C. 102(b) as being anticipated by Ishikawa (US 5,782,143).
Ishikawa shows a triple harmonic speed reducer (Figs. 1 and 14), comprising: 
a wave generator (4); 
a flexspline (3) and a rigid circular spline (2); 
wherein the flexspline (3) includes a flexible inner gear (3a) and an output part (3b), the wave generator (4) is arranged in an inner installation cavity of the flexible inner gear, the wave generator includes an input shaft end (the central shaft on the left – Fig. 1) and a cam (cam connected to that central shaft), wherein a flexible bearing (ball bearings between 4 and 3) is annularly arranged between an outer ring peripheral surface of the cam and an inner ring peripheral surface of the flexible inner gear, the cam of the wave generator is of a three-convex structure (Fig. 14), three convex ring surfaces are annularly arranged on the outer ring periphery of the cam uniformly, a gradual transition ring surface (the portion of cam between 2 convex surfaces) is provided between every two adjacent convex ring surfaces, a tooth part of the flexible 
As to claim 2, the number of teeth of the outer gear of the rigid circular spline (2) is three more than that of the flexible inner gear (3) (col. 6, lines 50-54). 
As to claim 3, all the convex ring surfaces of the cam are of the same structure, and all the gradual transition ring surfaces of the cam are of the same structure (Fig. 14). 
As to claim 4, a tooth part of the flexible inner gear corresponding to the concave ring surface is meshed with the tooth part of the outer gear at a corresponding position, the gradual transition ring surface is used to connect two adjacent concave ring surfaces and ensure smooth transition; and a region of the flexible inner gear corresponding to a most concave region of the gradual transition ring surface is a tooth separation region (Fig. 14). 
As to claim 5, the convex ring surface comprises a central most convex point and transition arcs on both sides, and the gradual transition ring surface comprises a central most concave region and gradual transition arcs on both sides, wherein the end of the transition arc on a corresponding side of the convex ring surface is connected with an end of the gradual transition arc on a corresponding side of the gradual transition ring surface (Fig. 14). 
As to claim 6, that the output part (3b) is of a cup-shaped structure, and the harmonic speed reducer is a cup-shaped harmonic speed reducer (Fig. 3). 

 
Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 




/HA DINH HO/Primary Examiner, Art Unit 3658